PETITION FOR REINSTATEMENT

ORDER

PER CURIAM:
AND NOW, this 13th day of November, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board of the Supreme Court of Pennsylvania dated October 6, 1995, the Petition for Reinstatement is granted.
Pursuant to Ride 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Board in the investigation and processing of the Petition for Reinstatement.
CASTILLE, J., did not participate in this matter.
MONTEMURO, J., participates by designation as a senior judge as provided by Pa.R.JA. No. 701(f).